Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 1 of 8 Page ID #:1



 1   EVAN S. COHEN, SBN 119601
 2   COHEN MUSIC LAW
     esc@manifesto.com
 3   1180 South Beverly Drive. Suite 510
 4   Los Angeles, CA 90035-1157
     (310) 556-9800
 5
 6   BYRNES HIRSCH P.C.
 7   Bridget B. Hirsch, SBN 257015
     bridget@byrneshirsch.com
 8   2272 Colorado Blvd., #1152
 9   Los Angeles, CA 90041
     (323) 387-3413
10
11   Attorneys for Plaintiff FLO & EDDIE, INC.
12
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16                               WESTERN DIVISION
17
18    FLO & EDDIE, INC., a California       Case No.: 2:21-cv-01174
      corporation,
19                                          COMPLAINT FOR BREACH OF
            Plaintiff,                      CONTRACT AND FOR AN
20
                                            ACCOUNTING
21    v.

22    SONY MUSIC ENTERTAINMENT,             JURY TRIAL DEMANDED
      a Delaware corporation,
23
24          Defendant.
25
26
27
28
                   COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                           -1-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 2 of 8 Page ID #:2



 1   Plaintiff Flo & Eddie, Inc. alleges as follows:
 2
 3                                      JURISDICTION
 4         1.     This court has subject matter jurisdiction over this action based upon
 5   diversity of citizenship pursuant to 28 U.S.C. § 1332, that is, plaintiff is a California
 6   corporation with its principal place of business in Franklin, Tennessee, defendant is
 7   a Delaware corporation with its principal place of business in New York, New York,
 8   and the amount in controversy exceeds $75,000.
 9
10                                           VENUE
11         2.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(3)
12   because defendant is subject to personal jurisdiction in this district, in that defendant
13   has a branch office in Culver City, California, within this district.
14
15                                          PARTIES
16         3.     Plaintiff FLO & EDDIE, INC. (“FEI”) is a corporation duly organized
17   and existing under the laws of the State of California, with its principal place of
18   business in Franklin, Tennessee. Plaintiff is the owner of all of the original 1960s
19   sound recordings of the musical group The Turtles.
20         4.     Defendant     SONY       MUSIC       ENTETRTAINMENT              (“Sony”     or
21   “defendant”) is a corporation duly organized and existing under the laws of the State
22   of Delaware, with its principal place of business in New York, New York. Sony is a
23   record label, as well as a global music conglomerate, and releases music under the
24   Columbia, RCA, Epic, and Arista imprints, among many others.
25
26                         FACTS COMMON TO ALL CLAIMS
27         5.     FEI is the owner of all right, title, and interest in and to all of the original
28   1960s sound recordings of The Turtles. The principals of Flo & Eddie, Mark Volman
                   COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                                -2-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 3 of 8 Page ID #:3



 1   and Howard Kaylan, have been performing together as The Turtles since 1965 and
 2   have recorded numerous iconic hits including “Happy Together,” “It Ain’t Me
 3   Babe,” “She’d Rather Be With Me,” “You Baby,” “She’s My Girl,” “Elenore,” and
 4   many others. Since 1971, Flo & Eddie has owned the entire catalog of 100 original
 5   master recordings by The Turtles, all of which were recorded prior to February 15,
 6   1972.
 7           6.     In 1968, The Turtles recorded the musical composition entitled
 8   “Buzzsaw” and released that recording (“Buzzsaw”) on the album entitled The
 9   Turtles Present the Battle of the Bands.
10           7.     In April 1990, attorneys for the record label Zomba Recording
11   Corporation (“Zomba”) approached the attorneys for FEI and requested that FEI
12   enter into a license agreement for “sampling” of Buzzsaw in a new work recorded by
13   the recording artist Derrick Jones, who publicly performs as “D-Nice,” entitled “Call
14   Me D-Nice” (the “D-Nice Recording”). The use of Buzzsaw in the D-Nice Recording
15   is extremely prominent and used throughout the D-Nice Recording.
16           8.     On or about April 19, 1990, the parties entered into a two-page, written
17   agreement (the “Agreement”), which set forth, in the first paragraph, the royalties
18   which were to be paid by Zomba to FEI for the use of Buzzsaw on physical
19   phonorecords. A true and correct copy of the Agreement is attached hereto as
20   “Exhibit 1.”
21           9.     A material part of the Agreement was the second full paragraph on page
22   two, which addressed the issue of the use of Buzzsaw in the D-Nice Recording in
23   audio-visual works that were for “other than promotional purposes,” that is, that were
24   not promotional music videos for D-Nice. The Agreement specified that with regard
25   the use of the D-Nice Recording that were to be “commercially exploited in audio-
26   visual devices,” e.g. film and television productions, and commercials, “the parties
27   agree to negotiate a fee therefor in good faith.”
28           10.    Sometime shortly thereafter, Zomba (via its affiliated company Jive
                     COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                                -3-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 4 of 8 Page ID #:4



 1   Records) released the D-Nice Recording as a single (which included several “re-
 2   mixes” and an instrumental version, all of which included Buzzsaw prominently),
 3   and it achieved considerable success, reaching “No. 1” on Billboard’s Hot Rap Songs
 4   chart. Shortly thereafter, in July 1990, Jive Records released a full album by D-Nice,
 5   entitled Call Me D-Nice. Jive Records released the foregoing recordings in the United
 6   States and various other countries, via affiliated companies and licensees.
 7         11.      FEI is informed and believes and thereon alleges that in or about 2011,
 8   defendant succeeded to all of the right, title and interest of Zomba (and Jive Records)
 9   in and to the D-Nice Recording, and, with it, all of the terms, conditions, and
10   obligations of the Agreement, and all duties owed to FEI therein.
11         12.      Sometime in 2020, Sony entered into an agreement with the Ford Motor
12   Company in which Sony licensed the use of the D-Nice Recording in a commercial
13   advertisement (which also included D-Nice), an audio-visual work, for Ford’s F-150
14   truck (which is the best-selling vehicle in the United States, in addition to being the
15   best-selling pickup truck in the United States) called “Work It Out” (the
16   “Commercial”) which FEI believes has been shown extensively on television
17   throughout the United States, and has also been used extensively in digital and
18   internet advertising. Ford released the commercial to the general public on or about
19   January 12, 2021. According to a press release by Ford, “The F-150 campaign
20   includes digital and social activations and can be heard on select podcasts. Social
21   extensions bring to life an intersection of stories showcasing a male artist and female
22   caterer who use their F-150 trucks to come together with D-Nice to celebrate a
23   momentous occasion with the hip-hop classic ‘Call Me D-Nice’ serving as the
24   soundtrack.”
25
26                            FIRST CLAIM FOR RELIEF FOR

27         BREACH OF CONTRACT – FAILURE TO NEGOTIATE A FEE

28         13.      FEI realleges paragraphs 1 through 12, inclusive, as if fully set forth.
                     COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                                -4-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 5 of 8 Page ID #:5



 1          14.    Although defendant Sony entered into negotiations with Ford (or Ford’s
 2   agents and/or advertising agency) for the use of the D-Nice Recording in the
 3   Commercial, Sony failed to negotiate with FEI in any manner whatsoever as to the
 4   fee for the Commercial, as specified in the Agreement, and failed to even inform FEI
 5   that a major commercial involving Ford’s F-150 truck was “in the works.” Sony has
 6   never contacted FEI about the Commercial whatsoever.
 7          15.    The negotiation of the fee for the Commercial, as between Sony and
 8   FEI, was and is a condition precedent to Sony’s right and/or power to grant a license
 9   involving the use of the D-Nice Recording to Ford for the Commercial, and Sony’s
10   failure to do so renders the license from Sony to Ford invalid. The sound recording
11   of Buzzsaw is, pursuant the Music Modernization Act, protected by federal law, 17
12   U.S.C. § 1401(a)(1), as of late 2018.
13          16.    By failing and refusing to negotiate with FEI with regard to the fee for
14   the Ford license for the Commercial, Sony has breached the Agreement.
15          17.    FEI has performed all conditions, covenants, and promises required
16   under the Agreement.
17          18.    As a proximate result of the breach of the Agreement by Sony, FEI has
18   been damaged in an amount to be determined at trial, but which exceeds $100,000.
19          19.    FEI reserves the right to amend this complaint after full discovery has
20   been completed to supplement this claim with additional facts disclosed by Sony
21   therein.
22
23                            SECOND CLAIM FOR RELIEF
24      FOR BREACH OF CONTRACT – FAILURE TO ACCOUNT AND PAY
25          20.    FEI realleges paragraphs 1 through 12, and 14 through 19, inclusive, as
26   if fully set forth.
27          21.    In addition to the failure of Sony to negotiate with FEI regarding the fee
28   for the Ford Commercial, as set forth in the First Claim for Relief, Sony has also
                     COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                               -5-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 6 of 8 Page ID #:6



 1   failed to account to FEI, or make any royalty payments to FEI, as is required by an
 2   obligation and covenant set forth in the first paragraph of the Agreement. In fact,
 3   Sony has never accounted to, or paid any royalties to FEI for any use of the D-Nice
 4   Recording, in any manner (including uses on physical phonorecords or via digital
 5   exploitation) at any time since Sony succeeded to the rights of Zomba in or about
 6   2011. Sony released a compact disc of the album Call Me D-Nice in 2011, for which
 7   it has never accounted to FEI. And, with regard to digital exploitation, Sony has failed
 8   to account to FEI, at any time since 2011, for the digital exploitation of the D-Nice
 9   Recording on all major digital platforms, such as Spotify, Apple Music (or the iTunes
10   Store, as it was formerly known), Google, and Pandora.
11          22.    The failure of Sony to account to FEI, and to pay royalties to FEI for the
12   exploitation of the D-Nice Recording for phonorecord use and for digital exploitation
13   (including “streaming”), is a breach of the Agreement.
14          23.    As a proximate result of the breach of the Agreement by Sony, FEI has
15   been damaged in an amount to be determined at trial.
16
17                               THIRD CLAIM FOR RELIEF
18                                  FOR AN ACCOUNTING
19          24.    FEI realleges paragraphs 1 through 12, 14 through 19, and 21 and 23,
20   inclusive, as if fully set forth.
21          25.    Although the total amount due to FEI exceeds $100,000, Plaintiff is
22   unaware of the exact amount due from Sony to FEI on account of the exploitation
23   described herein, or of the exact amounts received by Sony from the Commercial or
24   from the exploitation of the D-Nice Recording by Sony and its worldwide
25   distribution agents, for both physical phonorecords or digital uses, since 2011.
26          26.    The information necessary to ascertain those amounts, and the
27   computations necessary to be performed on that financial information so that the
28   amount due and owing to FEI may be ascertained, is complicated and complex, and
                    COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                               -6-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 7 of 8 Page ID #:7



 1   the necessary information is strictly within Sony’s control.
 2         27.    Accordingly, FEI seeks an accounting of those amounts from Sony.
 3
 4                                PRAYER FOR RELIEF
 5         WHEREFORE, plaintiff Flo & Eddie, Inc. prays for judgment as follows:
 6         1.     On the First Claim for Relief, for damages according to proof;
 7         2.     On the Second Claim for Relief, for damages according to proof;
 8         3.     On the Third Claim for Relief, for an accounting;
 9         4.     For costs of suit incurred;
10         5.     For such other and further relief as the court should deem just and
11   proper.
12
13   Dated: February 9, 2021          COHEN MUSIC LAW
14
15                                    By:       /s/ Evan S. Cohen
                                                Evan S. Cohen
16
17                                              Attorneys for Plaintiff
                                                FLO & EDDIE, INC.
18
19
20
21
22
23
24
25
26
27
28
                   COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                                 -7-
Case 2:21-cv-01174-JFW-JEM Document 1 Filed 02/09/21 Page 8 of 8 Page ID #:8



 1
 2
 3                             DEMAND FOR JURY TRIAL
 4         Plaintiff hereby demands a jury trial.
 5
 6   Dated: February 9, 2021         COHEN MUSIC LAW
 7
 8                                          By: /s/ Evan S. Cohen
 9                                          Evan S. Cohen, Esq.
                                            COHEN MUSIC LAW
10                                          Attorneys for Plaintiff FLO & EDDIE, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  COMPLAINT FOR BREACH OF CONTRACT AND FOR AN ACCOUNTING


                                             -8-
